NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE JUAN MARTINEZ-SALAS, AKA                    No.   20-70741
Juan Martinez-Salas,
                                                 Agency No. A206-236-804
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, and Circuit Judges.

      Jose Juan Martinez-Salas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

terminate and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for cancellation of removal. Our jurisdiction is governed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law, including claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We review for abuse of discretion the agency’s denial

of a motion to terminate. Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020).

We deny in part and dismiss in part the petition for review.

      The BIA did not err in its analysis or conclusion that Martinez-Salas’s

contention that the IJ failed to consider his children’s right to family unity under

the Fourteenth Amendment is without merit. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process claim); see also De

Mercado v. Mukasey, 566 F.3d 810, 816 n.5 (9th Cir. 2009) (denial of an

application for cancellation of removal does not implicate constitutional rights

regarding family unity). We otherwise lack jurisdiction to review the agency’s

discretionary determination that Martinez-Salas did not show exceptional and

extremely unusual hardship to a qualifying relative for purposes of cancellation of

removal, where Martinez-Salas’s remaining challenges to the determination do not

raise a colorable legal or constitutional claim over which we retain jurisdiction.

See 8 U.S.C. § 1252(a)(2)(B)(i), (D); Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      The BIA did not abuse its discretion in denying Martinez-Salas’s motion to

terminate where his challenge to the immigration court’s jurisdiction is foreclosed


                                           2                                    20-70741
by Karingithi v. Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), because he

received a notice of hearing that included the time and date of the hearing.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    20-70741